IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 12, 2009
                                     No. 08-60006
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

COREY TREMAINE WILLIAMS

                                                   Plaintiff-Appellant

v.

JOHNNY CROCKETT; THERESA BASKIN

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:06-CV-102


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Corey Tremaine Williams, Mississippi prisoner # R4488, appeals from the
grant of summary judgment for defendants Johnny Crockett and Theresa Baskin
in his 42 U.S.C. § 1983 action. Williams contends that he received inadequate
medical care for swollen arms and pain from July to December 2005.
       We review the district court’s grant of summary judgment de novo.
Condrey v. SunTrust Bank of Ga., 429 F.3d 556, 562 (5th Cir. 2005).                         To
effectively challenge summary judgment, Williams must “set out specific facts

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60006

showing a genuine issue for trial.” F ED. R. C IV. P. 56(e)(2).     “[C]onclusory
allegations” of error are insufficient to defeat summary judgment. Little v.
Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en anc).
      Williams alleges for the first time on appeal that he was not given balm,
a diuretic, and an Ibuprofen prescription until six months after the onset of his
condition. He may not raise new factual allegations for the first time on appeal.
See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Moreover, Williams’
new factual allegations directly contradict the allegations that he made in his
complaint and at the Spears hearing that he was sent to Central Mississippi
Correctional Facility (CMCF) and given medication within days of the onset of
his condition. Accordingly, Williams’ new allegations will not be considered.
      Williams’s complaint and Spears testimony indicated that he was
prescribed medication for his swollen arms within days of first noticing his
condition, that he was treated for pain with Ibuprofen, and that his pain
subsided in December 2005. The alleged three or four day delay between the
time Williams was first seen by Baskin and his first visit to CMCF did not evince
deliberate indifference, particularly in light of Williams’ Spears hearing
testimony that Baskin gave him Ibuprofen and Benadryl on July 4. See Easter
v. Powell, 467 F.3d 459, 464–65 (5th Cir. 2006). Williams has not alleged facts
consistent with his district court allegations to contradict the magistrate judge’s
finding that he was treated with a diuretic, balm, and Ibuprofen for a sustained
period. In light of the magistrate judge’s findings, Williams has shown at most
a disagreement with the treatment he received. See Gobert v. Caldwell, 463 F.3d
339, 346 (5th Cir. 2006). Williams has not shown the existence of a genuine
issue of material fact as to whether the defendants were deliberately indifferent
to his serious medical needs. See F ED. R. C IV. P. 56(c).
      AFFIRMED.




                                         2